Citation Nr: 1309513	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  11-18 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for bilateral inguinal hernias, and residuals thereof.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from December 1943 to January 1946.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Hartford, Connecticut, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In September 2011 and again in April 2012, the Board remanded the claim for further development.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence is at least evenly balanced as to whether the Veteran has current disability due to bilateral hernias in service.  He has residual scarring from hernia repair and has reported the onset of the hernias during service.


CONCLUSION OF LAW

With reasonable doubt resolved in favor of the Veteran, bilateral inguinal hernias and the residuals thereof were incurred as a result of service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2012).  As the Board is granting the only claim being decided herein, for entitlement to service connection for bilateral hernias, however, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, __ F.3d __, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  In this case, the Veteran does not claim entitlement to service connection for disability due to a disease identified as chronic in the relevant statute and regulation; 38 C.F.R. § 3.303(b) is therefore inapplicable.

The Veteran claims that he had bilateral hernias in service and that he has current disability that is related to these in-service hernias.  Specifically, he has alleged throughout the appeal period that he had hernias in service for which he received outpatient treatment at the Naval hospital at Subic Bay, and wore a truss for many years thereafter.  Extensive development has been conducted, including pursuant to two Board remands, in an effort to obtain service records to confirm or contradict the Veteran's account.  All efforts to obtain service treatment and personnel records, other than an entrance examination report and X-ray, have been unsuccessful.  In these circumstances, when a Veteran's service treatment records (STRs) are unavailable through no fault of his own, VA's duties to assist, to provide reasons and bases for its findings and conclusions, and to consider carefully the benefit-of-the-doubt rule are heightened.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  See also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009) (benefit of the doubt doctrine requires that, as to any point, VA resolve the doubt created by an approximate balance of positive and negative evidence in favor of the Veteran).

As previously noted by the Board, one of the units in which the Veteran has indicated that he served, the 21st Special Construction Battalion, served in Subic Bay in 1945.  In addition, the Veteran has consistently maintained that he had hernias in service and wore a truss in service and for many years thereafter.  The Board requested a medical opinion and one was provided by a VA physician in April 2012 that indicated that hernia trusses, while not a cure for a hernia, would have been used at that time if there was a medical contraindication for surgery or in the setting of minimally symptomatic hernias.  Resolving reasonable doubt in the Veteran's favor on this point, the Board finds that his testimony in this regard is credible and consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  He has thus met the in-service disease requirement.  The remaining questions are whether the Veteran has current disability and it is due to his in-service hernias.

As to the current disability requirement, the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  The Veteran filed his claim for service connection for bilateral inguinal hernias in July 2010.  Records from the Yale-New Haven hospital reflect that he underwent right inguinal hernia surgery in 1981.  Those records also contain a history of left side hernia repair in 1955.  The VA treatment records since that time include a July 2010 note indicating that the Veteran currently had knots in his private parts and inguinal pains.  In contrast, a January 2011 VA treatment note indicated that the right and left inguinal hernias had well healed incisions, a hernia was not appreciated on examination, and examination of the scrotum was within normal limits.  Thus, he has residual scarring from bilateral hernia repair.

The only remaining question is whether the current disability is related to the in-service hernias.  See Sanchez-Benitez, 259 F.3d at 1361-1362 (in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in service).  While the Veteran has not been afforded a VA examination on this question, the VA physician's April 2012 opinion conceding that a truss would have been used in the circumstances described by the Veteran at least implicitly recognized a relationship between the current hernia-related scarring and the reported hernias in service.  In these circumstances, and again resolving reasonable doubt in favor of the Veteran, the Board finds that the nexus requirement has been met.  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

For the above reasons, the Veteran has met the current disability, in-service disease, and nexus requirements, and entitlement to service connection for bilateral inguinal hernias and the residuals thereof is therefore warranted.


ORDER

Entitlement to service connection for bilateral inguinal hernias and the residuals thereof is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


